                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   BOHM LAW GROUP, INC.
                                       3   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       4   Telephone: 800.920.1292
                                           Facsimile: 916.927.2046
                                       5
                                       6   Robert L. Boucher (SBN: 244760)
                                           robert@boucher-law.com
                                       7
                                           BOUCHER LAW
                                       8   2121 Natomas Crossing Drive, Suite 200-239
                                           Sacramento, California 95834
                                       9   Telephone: 916.974.9756
                                      10   Facsimile: 916.927.2046

                                      11   Attorney for Plaintiff,
                                           LISAMARIE MASON
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13                                 UNITED STATES DISTRICT COURT
       BOHM LAW GROUP, INC.




                                      14                               EASTERN DISTRICT OF CALIFORNIA
                                      15   LISAMARIE MASON,                                       Case No.: 2:18-cv-00223-MCE-AC
                                      16
                                                 Plaintiff,                                       ORDER GRANTING JOINT
                                      17                                                          STIPULATION OF THE PARTIES TO
                                                 v.                                               FURTHER MODIFY THE
                                      18                                                          SCHEDULING ORDER
                                      19   EL DORADO HILLS FIRE DEPARTMENT;
                                           DAVE ROBERTS; and DOES 1 through 100,
                                      20   inclusive,                                                      Assigned for All Purposes to
                                                                                                      Hon. Morrison C. England, Jr., Crtrm 7
                                      21              Defendants.
                                      22                                                          Action Filed: February 1, 2018

                                      23           The Joint Stipulation of the Parties to Modify Scheduling Order is hereby GRANTED as
                                      24   follows:
                                      25           1.         A continuance of Discovery from September 3, 2019 to March 23, 2020;
                                      26           2.         A continuance of Designation of Expert Witness deadline from November 4, 2019
                                      27                      to May 4, 2020;
                                      28   ///
                                                                                                1
                                                     Order Granting Joint Stipulation of the Parties to Further Modify the Scheduling Order
                                           Mason v. El Dorado Hills Fire Department, et al.                                    Lawrance A. Bohm, Esq.
                                           Case No.: 2:18-cv-00223-MCE-AC                                                       Robert L. Boucher, Esq.
                                       1           3.      A continuance of Supplement Expert Designation deadline from December 2,
                                       2                   2019 to June 15, 2020;
                                       3           4.      A continuance of Rebuttal Expert Discovery from January 3, 2020 to July 13,
                                       4                   2020;
                                       5           5.      A continuance of Dispositive Motion deadline from August 11, 2020 to September
                                       6                   3, 2020; and
                                       7           6.      A continuance of Joint Notice of Trial Readiness deadline from September 10,
                                       8                   2020 to December 21, 2020.
                                       9           IT IS SO ORDERED.
                                      10   Dated: August 6, 2019
                                      11
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12
   SACRAMENTO, CALIFORNIA 95834




                                      13
       BOHM LAW GROUP, INC.




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                                2
                                                     Order Granting Joint Stipulation of the Parties to Further Modify the Scheduling Order
                                           Mason v. El Dorado Hills Fire Department, et al.                                    Lawrance A. Bohm, Esq.
                                           Case No.: 2:18-cv-00223-MCE-AC                                                       Robert L. Boucher, Esq.
